Citation Nr: 0918470	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-43 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a low back disorder and, if so, whether 
service connection may be granted for the claimed disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 through 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  He appeared and provided 
testimony at a January 2007 Travel Board hearing which was 
held at the New York RO.

In April 2007, the Veteran submitted additional evidence that 
consisted of a December 2006 treatment note from Dr. Joseph 
V. Olejak.  This evidence was accompanied by a properly 
executed waiver pursuant to 38 C.F.R. § 20.1304.  The Board 
has incorporated this record into the claims file and 
considered it as part of the record in this appeal.

In May 2007, this matter was remanded to the RO in order that 
the Veteran could be provided with adequate notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 472 (2006), 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
letter which was compliant with the action directed by the 
Board's remand was provided to the Veteran at his known 
mailing address in May 2007.  This matter has now returned to 
the Board for adjudication.


FINDINGS OF FACT

1.  A March 1995 rating decision denied service connection 
for a low back strain; notice of the decision was issued on 
April 10, 1995; the Veteran entered a notice of disagreement 
with this decision in February 1996; the Veteran filed an 
untimely Substantive Appeal in June 1996 and the March 1995 
rating decision is now final.

2.  The evidence associated with the claims file subsequent 
to the March 1995 rating decision, when considered with 
previous evidence of record, relates to the factual issue of 
whether the Veteran's low back disorder was incurred as a 
result of an in-service injury or illness, and raises a 
reasonable possibility of substantiating a claim for service 
connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the Veteran's claim for service connection for a low back 
disorder be reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a low back strain was denied in a March 1995 
rating decision on the basis that the record at the time did 
not reveal an in-service injury or illness or reflect 
evidence of any continuous treatment for a low back disorder 
from the time of the Veteran's discharge from service through 
1992.  The Veteran filed a Notice of Disagreement in February 
1996 and was issued a Statement of the Case by the RO in 
March 1996.  The Veteran subsequently filed a VA Form 9 dated 
in May 1996, which was untimely received on June 4, 1996.  In 
the absence of a timely filed Substantive Appeal, the March 
1995 rating decision is final.  38 U.S.C.A. § 7105.  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim since the issuance of that decision.

In April 2003, the Veteran requested that VA reopen his claim 
for service connection for a low back disorder.  In support 
of his request, he submitted treatment records from the VA 
medical center in Albany, New York which related to treatment 
from April 2001 through February 2003.  Service treatment 
records relating to treatment received by the Veteran during 
army reserve service from February 1977 through August 1989 
were also obtained.  The Veteran's request to reopen his 
claim for service connection for a low back disorder was 
denied in a July 2003 rating decision on grounds that the 
evidence of record still did not demonstrate a current back 
disorder that was related to a verified injury, disease, or 
event that occurred during service.  The Veteran did not file 
a subsequent Notice of Disagreement or Substantive Appeal.

In December 2003, the Veteran submitted a new request to 
reopen his claim for service connection for a low back 
disorder.  Additional documentation has been submitted, 
consisting of an August 2002 lumbar spine x-ray report from 
the VA medical center; December 2003 statement from his 
former spouse; December 2006 treatment note from Dr. Joseph 
V. Olejak; and records relating to treatment rendered at the 
VA medical center in Albany, New York from January 2003 
through March 2008.  Although the statement from the 
Veteran's former spouse was initially unsigned, a copy of the 
letter, signed before a Notary Public, was provided to the RO 
in June 2004.  The Veteran also appeared and provided 
testimony at a January 2007 Travel Board hearing.
The records received in support of the Veteran's December 
2003 request to reopen his claim for service connection were 
not before the New York RO at the time of its initial March 
1995 decision or its subsequent July 2003 decision.  The 
Board finds that these records now raise the reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a low back disorder.  In this regard, the 
Board notes that a January 2003 evaluation performed at the 
VA medical center, which was received by the RO in June 2004, 
revealed a diagnosis of chronic low back pain secondary to a 
spondyloarthopathy, with moderate degree of spinal stenosis 
at L3-4 and L4-5 canal, and a separate diagnosis of an old 
compression fracture at L-1.  In his December 2006 treatment 
note, Dr. Olejak states that the Veteran sustained "a 
service related injury to his L1 and L2 lumbar discs in 
1953" and that he has been treating the Veteran for back 
pain related to degenerative disc disease.
 
For all of the above reasons, the Board has determined that 
new and material evidence has been received, and that service 
connection for a low back disorder should be reopened.  This 
claim must next be addressed by the Board on a de novo basis, 
an action that will not prejudice the Veteran in light of the 
ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

In the current appeal, and insofar as the Veteran's request 
to reopen his claim for service connection for a low back 
disorder, the Board has considered whether VA has fulfilled 
its notification and assistance requirements.  Nevertheless, 
given the favorable action taken, as described above, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in further delay.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for service connection for a low back 
disorder.


REMAND

A January 2003 evaluation performed at the VA medical center 
revealed a diagnosis of chronic low back pain secondary to a 
spondyloarthopathy, with moderate degree of spinal stenosis 
at L3-4 and L4-5 canal, as well as a separate diagnosis of an 
old compression fracture at L-1.  A December 2006 treatment 
note from Dr. Olejak states that the Veteran sustained "a 
service related injury to his L1 and L2 lumbar discs in 
1953" and that he has been treating the Veteran for back 
pain related to degenerative disc disease after assuming his 
medical practice in 1989 from his predecessor, Dr. James 
Barile.  All records relating to treatment received by the 
Veteran from Dr. Olejak since 1989 should be obtained.  
Additionally, given the dual diagnosis provided by the 
January 2003 VA medical center treatment note, and Dr. 
Olejak's findings that the Veteran sustained a service 
related injury to his L1 and L2  lumbar discs in 1953, the 
Veteran should be scheduled for a VA examination to determine 
the nature and etiology of his current back symptoms.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for service connection for a low 
back disorder.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate his claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested, including the complete 
treatment records of Dr. Joseph V. Olejak 
which relate to treatment rendered to the 
Veteran from 1989 to the present.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records 
yields negative results, documentation to 
that effect should be included in the 
claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
low back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed low back 
disorder is etiologically related to the 
Veteran's period of active service.  The 
examiner's opinion must also address 
whether the Veteran's current back 
symptoms are related to his 1953 in-
service L1 and L2 lumbar disk injury, 
and, whether the Veteran's in-service L1 
and L2 lumbar disk injury has been 
productive of the Veteran's diagnosed 
chronic low back pain secondary to a 
spondyloarthopathy, with moderate degree 
of spinal stenosis at L3-4 and L4-5 
canal.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
low back disorder should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


